DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claim limitation “engaging and detaching means” has not been interpreted under 35 U.S.C. 112(f), notwithstanding the fact that it uses the generic placeholder “means” coupled with functional language “engaging and detaching,” because claim 1 does recite sufficient structure to perform the function of engaging and detaching.  In particular, the first engaging body and the second engaging body in claim 1 and depicted in figures 8 and 9 are structural components which are sufficient to perform the recited function.

The claim limitation “urging means” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “urging” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: a spring as described on page 25 of the specification.
The claim limitation “information transmitting means” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f), claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing by reference characters, in response to this Office action. 

For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1–6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In lines 1-20 of claim 1, the claim language is unclear in that it is unclear which components are subject to the phrase “in a machine body (1).”  As best understood based on the language, punctuation, and formatting, the claim is describing that all of the components are in the machine body (1).  However, based on the original disclosure, at least the hopper (6), lid (8), shaft (9), and annular support (5) are not within the machine 
In lines 24-26 of claim 1, the claim language is narrative and inferential.  The claim language referring to “soup that is housed in the hopper” appear to require that the device has soup in it.  Clarification is necessary.
In lines 42-48 of claim 1, the claim language is narrative and inferential, and it is unclear whether the claim is requiring a structural configuration of the device or instead is merely describing a manner in which the device is intended to be used.  In the event that the language is intended to define a structural configuration, it is unclear which structures are being defined.  For example, does the language “the upper-portion housing box is lifted upwards… the lock bolt is pulled out” define the housing box, the lock bolt, or both?  Is the language describing that the lock bolt can only be pulled out when the housing box is lifted upwards?  Or is the language merely describing an intended order of steps for disassembly?  The meaning of the claim language is unclear.
Regarding claims 1 and 6, the terms “control unit” and “information transmitting means” invoke 112(f) as discussed above.  However, the specification does not clearly point out the structures which corresponds to the generic placeholder in the claim and e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP 2181(II)(C)(“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added) and MPEP 2181(II)(B)(“a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.”).  
In lines 3 and 4 of claim 2, the language “a stirring motor output shaft” lends ambiguity to the claim scope, in that it is unclear if the stirring motor output shaft is distinct from the output shaft recited in line 29-30 of claim 1.  It is unclear whether the language of claim 2 is an antecedent basis error, or is referring to a distinct structure.
In line 3 of claim 3, the term “short” is a term of degree which renders the claim unclear.  The specification does not provide a standard for determining what dimensions fall within the scope of the term “short,” and one skilled in the art could not ascertain the claim scope based on the current record.  Clarification is required.  See MPEP 2173.05(b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO 2010/050043) in view of St. John (US 5,911,505) and Olson (US 2,681,552).
Regarding claims 1 and 2, Ikuta discloses a soup supply apparatus comprising: 
in a machine body (1), 
a pump (2) that includes an outer valve (21), an inner valve (26), and a plunger (30) that performs rectilinear motion, 
a pump driving source (3), 
an annular support body (5) that is integrally provided in the machine body such as to be positioned above the outer valve, 
a hopper (6) that is directly or indirectly set on a wall of the annular support body, a hopper upper lid (8) that is freely fitted onto the hopper, 
a vertical rotation shaft (9) that passes through a center portion of an upper wall of the hopper upper lid and has a stirring blade in a long rod-like lower end portion, 

an upper-portion housing box (1d) that includes the stirring motor therein and is pivotally supported to an upper-end edge portion of the machine body such as to freely rotate, and 
a control unit that controls driving of the pump drive source, 
wherein soup that is housed in the hopper is supplied in fixed quantities through rotation of the inner valve (26) and back-and-forth movement of the plunger (30).
Ikuta does not disclose the details of the engaging and detaching means.
St. John discloses an engaging and detaching means (figure 2B) first includes a first cylindrical member (194), a second cylindrical member (196), the members (194, 196) having engaging portions which engage each other, and capable of being selectively engaged and disengaged from each other (compare figures 2A and 2B) by an upper portion of a housing (12) swiveling upwards, the engaging members being configured for transferring torque between two shafts (126, 114), with urging means (198) that surrounds the shaft (126)
It would have been obvious to one skilled in the art to provide the device of Ikuta with the engaging and detaching mechanism of St. John for the purpose of implementing a more advanced, reliable, and flexible torque transmitting coupling, and/or as a routine selection of a known equivalent torque transmitting coupling for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Ikuta and St. John do not disclose a lock bolt inserted into an engagement hole of the second cylindrical member and an insertion hole of the shaft.
	Olson teaches that it is known to connect a cylindrical member (3) or a coupler to a shaft (1) using a lock bolt (4) which extends through a hole in each of the cylindrical member (3) and the shaft (1)(see figure 2).
It would have been obvious to one skilled in the art to provide the device of Ikuta as modified with a lock bolt connection in the configuration taught by Olson as a routine selection of a known, simple, reliable connection structure, and/or as a routine design choice.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding the last 7 lines of claim 1, the obviousness rationale set forth above accounts for this claim language in that the device of Ikuta as modified is capable of being disassembled in the described manner. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO 2010/050043) in view of St. John (US 5,911,505) and Olson (US 2,681,552) and further in view of Segal (US 1,977,292).
Regarding claim 3, Ikuta, St.John, and Olson account for much of the claimed subject matter as discussed above, but do not account for a short cylindrical bearing 
Segal teaches that it is known to provide a short bearing (21) at the top of a shaft of a mixing device.
It would have been obvious to one skilled in the art to provide the device of Ikuta with a bearing at the top of the rotation shaft, based on the teaching of Segal, for the purpose of facilitating the rotating of the shaft and/or reducing friction or noise.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO 2010/050043) in view of St. John (US 5,911,505) and Olson (US 2,681,552) and further in view of DeLong (US 2012/0189746)
Regarding claims 4 and 5, Ikuta discloses a temperature sensor (55) that detects a temperature of the hopper (6) is provided on an inner circumferential wall between an upper end opening and a lower end opening of the annular support body (figure 6), and further discloses that the machine body (1) has a pair of left and right operating boxes (1c) that protrude in a substantially horizontal state from a front wall of a 
Ikuta shows the operating boxes (1c) on the front surface of the device, and appears to depict a display on the operating boxes (figure 2), but does not specifically state that there is a display that shows the temperature from the sensor.  
Delong teaches that it is known to provide a mixing-type cooking device with a temperature display (paragraph 0030).
It would have been obvious to one skilled in the art to provide the device of Ikuta with a temperature display on the operating box (1c), based on the teaching of Delong, for the purpose of providing useful information to the user, and/or for the purpose of avoiding the undesirable serving of cold soup.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta (WO 2010/050043) in view of St. John (US 5,911,505) and Olson (US 2,681,552) and further in view of Lassota (US 2004/0195263)
Regarding claim 6, Ikuta, St.John, and Olson account for much of the claimed subject matter as discussed above, but do not disclose that the control unit transmits at 
Ikuta shows the operating boxes (1c) on the front surface of the device, and appears to depict a display on the operating boxes (figure 2), but does not specifically state what is displayed on the operating boxes.  
Lassota teaches that it is known in foodstuff devices to display a plurality of pieces of information related to the foodstuff (figure 2 and paragraph 0043, displays temperature 66, elapsed time 72, and remaining quantity 68).
It would have been obvious to one skilled in the art to provide the device of Ikuta as modified with a display and transmitting system which displays plural pieces of information to the user, based on the teaching of Lassota, for the purpose of facilitating knowledge of useful information, and/or allowing the user to improve the quality of food that is served.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The attached PTO-892 includes references which are not cited above but are considered relevant to this application, including:

	Kressin (US 2,892,327) discloses a joint between torque transmitting rods;
	Nichols (US 6,422,376) discloses a joint between torque transmitting rods (figure 	6);
	Trier (US 2,557,622) discloses a cooking system with a mixer and swiveling 	housing (21)(figure 1);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799